
	
		I
		111th CONGRESS
		1st Session
		H. R. 503
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Conyers (for
			 himself, Mr. Burton of Indiana,
			 Mr. Ackerman,
			 Ms. Berkley,
			 Mr. Bilbray,
			 Mrs. Bono Mack,
			 Ms. Bordallo,
			 Mr. Brown of South Carolina,
			 Mr. Capuano,
			 Mr. Castle,
			 Mr. Cohen,
			 Mr. Cummings,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Gallegly,
			 Mr. Gerlach,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mr. Hinchey,
			 Mr. Inglis,
			 Ms. Jackson-Lee of Texas,
			 Mr. Jones,
			 Mr. King of New York,
			 Mr. Kirk, Mr. Klein of Florida,
			 Mr. Kucinich,
			 Mr. Lewis of Georgia,
			 Mr. LoBiondo,
			 Ms. Zoe Lofgren of California,
			 Mrs. Maloney,
			 Mrs. McCarthy of New York,
			 Mr. McCotter,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Mitchell,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Nadler of New York,
			 Mr. Payne,
			 Mr. Platts,
			 Mr. Rahall,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Mr. Ruppersberger,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Sherman,
			 Mr. Smith of New Jersey,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Ms. Watson,
			 Mr. Wexler,
			 Mr. Whitfield,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain conduct relating to the use of horses for human
		  consumption.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Equine Cruelty Act of
			 2009.
		2.Slaughter of
			 horses for human consumption
			(a)In
			 generalChapter 3 of title
			 18, United States Code, is amended by adding at the end the following:
				
					50.Slaughter of
				horses for human consumption
						(a)Except as provided in subsection (b),
				whoever knowingly—
							(1)possesses, ships,
				transports, purchases, sells, delivers, or receives, in or affecting interstate
				commerce or foreign commerce, any horse with the intent that it is to be
				slaughtered for human consumption; or
							(2)possesses, ships, transports, purchases,
				sells, delivers, or receives, in or affecting interstate commerce or foreign
				commerce, any horse flesh or carcass or part of a carcass, with the intent that
				it is to be used for human consumption;
							shall be
				fined under this title or imprisoned not more than three years or both.(b)If—
							(1)the defendant
				engages in conduct that would otherwise constitute an offense under subsection
				(a);
							(2)the defendant has
				no prior conviction under this section; and
							(3)the conduct
				involves less than five horses or less than 2000 pounds of horse flesh or
				carcass or part of a carcass;
							the
				defendant shall, instead of being punished under that subsection, be fined
				under this title or imprisoned not more than one year, or both.(c)As used in this
				section, the term horse means any member of the family
				Equidae.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 3 of title 18, United States Code, is amended by adding at
			 the end the following new item:
				
					
						50. Slaughter of horses for human
				consumption.
					
					.
			
